UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

______________________________
PAULA GRAY,                    :
                               :
          Plaintiff,           :
                               :
     v.                        :    Civil Action No. 09-1806 (GK)
                               :
DISTRICT OF COLUMBIA, et al., :
                               :
          Defendants.          :
______________________________:


                        MEMORANDUM OPINION

     Plaintiff Paula Gray seeks to collect attorneys’ fees and

other costs incurred in bringing a successful administrative action

under the Individuals With Disabilities Education Act (“IDEA”), 20

U.S.C. § 1400, et seq. Defendants are the Government of the

District of Columbia and the District of Columbia Public Schools

(“DCPS”). This matter is before the Court on Plaintiff’s Motion for

Summary Judgment. Upon consideration of the Motion, Opposition,

Reply, and the entire record herein, and for the reasons stated

below, Plaintiff’s Motion for Summary Judgment is denied.

I.   BACKGROUND1

     Plaintiff is the parent of a student enrolled at a DCPS

school. Am. Compl. ¶ 2 [Dkt. No. 17]; Answer ¶ 2 [Dkt. No. 19]. On

November 12, 2008, Plaintiff filed a Due Process Complaint alleging



     1
      Unless otherwise noted, the facts set forth herein are drawn
from the Parties’ Statements of Material Facts Not in Dispute
submitted pursuant to Local Rule 7(h).
that DCPS had denied her child a Free and Appropriate Public

Education (“FAPE”). Am. Compl. ¶¶ 4, 9; Answer ¶ 9; Defs.’ Opp’n

19.   On   February    16,   2009,   the   Hearing    Officer   assigned   to

Plaintiff’s case issued a decision in favor of the Plaintiff.2 Am.

Compl. ¶ 9; Answer ¶ 9.

      After the Hearing Officer issued the decision, Plaintiff

submitted a petition for attorneys’ fees and costs to Defendants,

seeking $8,240.60. Defendants reimbursed Plaintiff in the amount of

$2,357.80, resulting in a difference of $5,882.80 between what

Plaintiff believes she is owed for the total of attorneys’ fees and

costs relating to her petition and what Defendants have paid.3

      On   August   20,   2009,   Plaintiff   filed   a   complaint   in   the

Superior Court for the District of Columbia seeking the outstanding

balance on her fee petition. Compl. [Dkt. No. 1-2]. On September

18, 2009, Defendants removed the matter to this Court. Notice of

Removal [Dkt. No. 1]. On September 25, 2009, Defendants filed a

Motion to Dismiss and/or for More Definite Statement [Dkt. No. 2].

Instead of responding to the Motion to Dismiss, Plaintiff first



      2
       Plaintiff did not file the Hearing Officer’s Decision with
this Court, nor did she submit any information about the substance
of her Due Process Hearing in any other filed document, including
the Complaint, Material Facts Not in Dispute, and Declaration of
Samuel G. Adewusi.
      3
       Plaintiff      repeatedly refers to the amount outstanding as
$5,186.00. Pl.’s      Statement of Facts ¶ 10; Pl.’s Mot. for Summ J.
15. Presumably,       her figure is simply a calculation error. See
Defs.’ Opp’n Ex.      A., at 1.

                                     -2-
sought to oppose removal, filing a Motion to Remand on October 1,

2009 [Dkt. No. 3]. After the parties fully briefed the remand

issue, Plaintiff filed a Motion for Leave to Amend the Complaint on

January 19, 2010 [Dkt. No. 12]. On February 25, 2010, the Court

denied Plaintiff’s Motion for Remand and Defendants’ Motion to

Dismiss, and granted Plaintiff’s Motion for Leave to Amend. On

February 25, 2010, Plaintiff filed her Amended Complaint. On March

1, 2010, Defendants filed their Answer.

       On April 28, 2010, Plaintiff filed the Motion for Summary

Judgment now before the Court [Dkt. No. 22]. On June 1, 2010,

Defendants filed their Opposition [Dkt. No. 23]. On June 29, 2010,

Plaintiff filed her Reply [Dkt. No. 24].

II.   GOVERNING STANDARDS

      Summary judgment may be granted “only if” the pleadings, the

discovery and disclosure materials on file, and any affidavits show

that there is no genuine issue as to any material fact and that the

moving party is entitled to judgment as a matter of law. See Fed.

R. Civ. P. 56(c), as amended December 1, 2007; Arrington v. United

States, 473 F.3d 329, 333 (D.C. Cir. 2006). In other words, the

moving party must satisfy two requirements: first, demonstrate that

there is no “genuine” factual dispute and, second, that if there

is, that it is “material” to the case. “A dispute over a material

fact is ‘genuine’ if ‘the evidence is such that a reasonable jury

could return a verdict for the non-moving party.’” Arrington, 473


                                -3-
F.3d at 333, quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). A fact is “material” if it might affect the outcome of

the case under the substantive governing law. Liberty Lobby, 477

U.S. at 248.

     Section 1415(i)(3)(B) of the IDEA gives federal district

courts the authority to “award reasonable attorneys’ fees as part

of the costs to the parents of a child with a disability who is the

prevailing party” in an administrative proceeding. 20 U.S.C. §

1415(i)(3)(B).4 Where the party seeking the attorneys’ fees was the

prevailing party, the court must assess whether the fees sought are

reasonable. See Jackson v. District of Columbia, 696 F. Supp. 2d

97, 101 (D.D.C. 2010). Generally, a “reasonable” attorneys’ fee is

based on the reasonable number of hours expended multiplied by a

reasonable hourly rate. See Nat’l Ass’n of Concerned Veterans v.

Sec’y of Def., 675 F.2d 1319, 1324 (D.C. Cir. 1982); Cobell v.

Norton, 231 F. Supp. 2d 295, 300 (D.D.C. 2002); Blackman v.

District of Columbia, 59 F. Supp. 2d 37, 42 (D.D.C. 1999) (citing

to Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)).

     The plaintiff bears the burden of demonstrating that both the

hourly rate and the number of hours spent on particular tasks are

reasonable. In re North, 59 F.3d 184, 189 (D.C. Cir. 1995);



     4
       Defendants concede that Plaintiff is the “prevailing party”
for the purposes of § 1415(i)(3)(B) and as such is entitled to an
award of “reasonable attorneys’ fees” under the statute. See Defs.’
Opp’n 1.

                               -4-
Jackson, 696 F. Supp. 2d at 101; Holbrook v. District of Columbia,

305 F. Supp. 2d 41, 45 (D.D.C. 2004). In order to show the

reasonableness of the hourly rates, “the plaintiff must submit

evidence   on   at   least   three   fronts:   ‘the   attorneys’   billing

practices; the attorneys’ skill, experience, and reputation; and

the prevailing market rates in the relevant community.’” Jackson,

696 F. Supp. 2d at 101 (quoting Covington v. District of Columbia,

57 F.3d 1101, 1107 (D.C. Cir. 1995)). The plaintiff may satisfy the

burden of demonstrating the reasonableness of hours spent “by

submitting an invoice that is sufficiently detailed to ‘permit the

District Court to make an independent determination whether or not

the hours claimed are justified.’” Holbrook, 305 F. Supp. 2d at 45

(quoting Nat’l Ass’n of Concerned Veterans, 675 F.2d at 1327).

III. ANALYSIS

     The total amount in dispute between the parties is $5,882.80.

Plaintiff’s papers seeking these funds are woefully deficient. Most

significantly, Plaintiff’s fee petition lacks sufficient detail,

failing to even identify which attorney, or non-attorney, performed

each activity for which fees are claimed.5 Plaintiff’s opening


     5
      Plaintiff argues that DCPS’s own “Guidelines for the Payment
of Attorney Fees in IDEA Matters” (“DCPS Guidelines” or
“Guidelines”) only require that names be listed at the very end of
an invoice, and not within individual entries. Pl.’s Reply 3-4.
Plaintiff is wrong. Just because the Guidelines require an invoice
to contain a list of total number of hours owed for each attorney,
does not mean that an attorney, for whom fees are sought, should
not specify what work he or she actually performed. See Defs.’
                                                    (continued...)

                                     -5-
submissions, contrary to the practice followed by virtually all

attorneys seeking fees, contained no affidavit or declaration with

which    the   Court    could   assess      her    attorneys’   qualifications,

including their schooling, experience, bar memberships, written

articles,      CLE,    etc.   Only   after    Defendants    filed   a   detailed

Opposition did Plaintiff think to submit a declaration.

     In addition to the fundamental inadequacy of her records,

Plaintiff’s briefs are extremely poorly written, and have numerous

mistakes in      grammar,     word   use,    and   case   citations.6   Finally,



     5
      (...continued)
Opp’n Ex. B, at 2. Moreover, the Guidelines contain examples of
billing entries which attorneys might use if they are unsure of how
to properly submit a bill. Id. These sample entries contain a space
for each attorney’s name next to each activity. Id. Hence, the
Guidelines clearly anticipate that fee petitions will include the
name of the person performing each activity.

     Of course, quite apart from the requirements of DCPS’
Guidelines, Plaintiff should have submitted an invoice that is
sufficiently detailed to “permit the District Court to make an
independent determination whether or not the hours claimed are
justified.” Id. (internal quotations omitted). A petition which
fails to specify which attorneys undertook which activities does
not pass muster.

     Plaintiff also claims that the Guidelines expressly permit the
payment of fees for educational advocates employed by a law firm.
Pl.’s reply 4. The crystal clear language of the Guidelines only
permits payment for “advocates hired for the purposes of providing
testimony.” Defs.’ Opp’n Ex. B, at 4 (emphasis added). Plaintiff
has not indicated that any of the educational advocates were hired
for this purpose.
     6
       For example, in several instances, Plaintiff uses an “id.”
citation with either a clearly erroneous previous citation or no
previous citation at all. See, e.g., Pl.’s Mot. for Summ. J. 3, 4,
11 n. 8.

                                       -6-
Plaintiff resorts to totally inappropriate, inflamatory language.

Pl.’s Reply 8 (calling the DCPS Guidelines “slave labor rates”).

     In short, Plaintiff’s papers are disturbingly unprofessional.

Plaintiff has failed to carry her burden of demonstrating that the

hourly rate and the number of hours spent on particular tasks are

reasonable by submitting a sufficiently detailed invoice. In re

North, 59 F.3d at 189; Holbrook, 305 F. Supp. 2d at 45. Had

Plaintiff submitted such inadequate papers before the District of

Columbia paid her counsel based on its own Guidelines’ rates, the

Court would have summarily rejected her request. However, the

District of Columbia did pay $2,357.80 in fees to Plaintiff by

applying   its   existing   Guidelines.    Given   the   inadequacies     of

Plaintiff’s submissions, the Court will not award fees at a higher

hourly rate than what the District of Columbia has already paid.

     Although the Court will not approve any fee higher than the

Defendants’ Guidelines, it will address the objections Defendants

have raised to Plaintiff’s claimed fees. First, Defendants claim

that Plaintiff’s counsel’s hourly rates are unreasonable. Defs.’

Opp’n 4-17. Second, Defendants argue that specific charges are

unreasonable.    Id.   at   17-23.   Third,   Defendants   argue   that   a

statutory fee cap limits Plaintiff’s total recovery of attorneys’

fees to $4,000.00. Id. at 22-23.




                                     -7-
     A.   Hourly Rates

          1.   Applicability of the DCPS Guidelines

     Initially, Plaintiff’s papers are internally inconsistent as

to whether she wishes to accept the DCPS Guidelines as evidence of

prevailing market rates or not. In her Motion, she first states

that her “bills employ the hourly rate specified by the Defendant

DCPS’ fee schedule” and “urges the Court to apply the hourly rate

that Plaintiff uses to compute her bills, because Plaintiff’s bills

employ the same hourly rate based on the Defendants’ fee schedule.”

Id. at 8. Plaintiff takes a totally contrary position in her Reply,

criticizing the DCPS fee schedule, claiming that “[i]f the DCPS

guidelines is [sic] enforced as requested by the Defendants, the

Courts will be compelling attorneys performing special education

laws to work at slave labor rates.” Pl.’s Reply 8 (emphasis

added).7 Defendants, of course, agree that the DCPS Attorney Fee

Guidelines should set the rates for Plaintiff’s lawyers. Defs.’

Opp’n 7-8.

     Although there have been instances where this Court has

reimbursed attorneys at the higher Laffey matrix rates, none of the

reasons relied on in those cases would justify allowing higher

rates than the DCPS Guidelines rates in this case. See Bucher v.


     7
       Plaintiff goes on to argue, citing a September 29, 2006,
article on Law.com, that because a particular attorney in the
Washington Metropolitan area charged an hourly rate of $1,000, her
proposed rates, which are less than $1000/hour, must be reasonable.
Id. The logic of this argument is hard to discern.

                               -8-
District of Columbia,          F. Supp. 2d         , Civ. No. 09-1874, 2011

WL 135676, at *3-5 (D.D.C. April 11, 2011); Cox v. District of

Columbia,        F. Supp. 2d         , Civ. No. 09-1720, 2010 WL 5018149,

at *7-9 (D.D.C. December 9, 2010).

     The rates contained in the DCPS Guidelines are particularly

appropriate in the specific circumstances of this case. First,

despite contrary arguments she raised for the first time in her

Reply, Plaintiff has conceded the appropriateness of the DCPS

Guidelines in her opening Motion. Second, Plaintiff submitted no

evidence    whatsoever    concerning         the   complexity,     length,    or

difficulty of the Due Process Hearing. See Bucher, 2011 WL 1356761,

at *5; Cox, 2010 WL 5018149, at *9. Without any evidence of the

complexity of the administrative process, the Court cannot make the

appropriate independent ruling as to whether or not the hours

claimed    are   justified.    See    also   Covington,   57     F.3d   at   1103

(describing the Laffey Matrix as evidence of “prevailing market

rates for comparably experienced attorneys handling complex federal

litigation.”).

            2. Applicable Rates for Plaintiff’s Attorneys

     Although Defendants agree that Plaintiff’s fees should be

governed by the DCPS Guidelines, Defendants argue that “Plaintiff

has improperly applied the DPCS Attorney Fee scale.” Defs.’ Opp’n

8. The proper application of the Guidelines for each attorney and

paralegal will be discussed in turn.


                                       -9-
                 a.   Fatmata Barrie

      Plaintiff seeks an hourly rate of $300 for Fatmata Barrie, who

was admitted to the bar on February 6, 2004. Pl.’s Mot. for Summ.

J. 6; Adewusi Decl. ¶ 1 [Dkt. No. 24-2]. During the relevant time

period, Ms. Barrie had been admitted to the bar for less than five

years. The maximum hourly rate the DCPS Guidelines allow for an

attorney of Ms. Barrie’s experience is $170. Defs.’ Opp’n Ex. B, at

3. Indeed, Plaintiff’s requested rate for Ms. Barrie even exceeds

the   relevant   Laffey   rate   of    $270/hour.8   Plaintiff   offers   no

justification for not following the Guidelines. Defendants properly

reimbursed Plaintiff for Ms. Barrie’s work at an hourly rate of

$170.

                 b.   Annie Pressley

      Plaintiff seeks an hourly rate of $200 for Annie Pressley.

Pl.’s Mot. for Summ. J. 6. Although Ms. Pressley did graduate from

law school, it appears from Mr. Adewusi’s Declaration that Ms.

Pressley has never been admitted to the bar. Adewusi Decl. ¶ 2.

Needless to say, it is highly inappropriate to charge the rate of

an attorney admitted to the bar for at least five years, as

specified by the DCPS Guidelines, for the work of a non-attorney.

Defs.’ Opp’n Ex. B, at 3. Defendants properly reimbursed Plaintiff




      8
         Available   at   http://www.usdoj.gov/usao/dc/Divisions/
Civil_Division/Laffey_Matrix_8.html.

                                      -10-
for Ms. Pressley’s work at the hourly paralegal or law clerk rate

of $90.

               c.    Samar Malik

     Plaintiff seeks an hourly rate of $200 for Samar Malik. Pl.’s

Mot. for Summ. J. 6. Like Ms. Pressley, Ms. Malik did graduate from

law school, but has never been admitted to the bar.9 Adewusi Decl.

¶ 3. Defendants again argue that Ms. Malik’s work should be

reimbursed at the hourly paralegal or law clerk rate of $90 or, if

Plaintiff does show that “she is a member of the D.C. Bar or

authorized to practice in the District of Columbia,” at an hourly

rate of $150. Defs.’ Opp’n 12. Plaintiff has made no such showing.

See Adewusi Decl. ¶ 3. Therefore, Defendants properly reimbursed

Plaintiff for Ms. Pressley’s work at the hourly paralegal or law

clerk rate of $90.

               d.    Mireya Amaya

     Defendants do not contest Plaintiff’s claimed hourly rate of

$85 for Mireya Amaya. Defs.’ Opp’n 12. Therefore, Defendants

properly reimbursed Plaintiff for Ms. Amaya’s work at the hourly

rate of $85.

               e.    Georgina Oladokun

     Plaintiff seeks an hourly rate of $250 for Georgina Oladokun,

who was admitted to the bar on January 1, 2007. Pl.’s Mot. for

     9
       Ms. Malik’s and Ms. Pressley’s names do not appear in the
searchable database of attorneys admitted to the DC Bar, available
at http://www.dcbar.org/find_a_member/index.cfm.

                               -11-
Summ. J. 6; Adewusi Decl. ¶ 5. During the relevant time period, Ms.

Oladokun had been admitted to the bar for less than five years. For

the reasons given above, Defendants properly reimbursed Plaintiff

for Ms. Oladokun’s work at the relevant hourly rate of $170 under

the DCPS Guidelines.

               f.      LaDonna Rogers

     Plaintiff seeks an hourly rate of $250 for LaDonna Rogers, who

was admitted to the bar on July 10, 2000. Pl.’s Mot. for Summ. J.

6; Adewusi Decl. ¶ 6. During the relevant time period, Ms. Rogers

had been admitted to the bar for seven to eight years. The maximum

rate the DCPS Guidelines allows for an attorney of Ms. Rogers’s

experience is $225. Defs.’ Opp’n Ex. B, at 3. However, for the

reasons given above, and particularly because Plaintiff’s papers

lack sufficient detail, Defendants properly reimbursed Plaintiff

for Ms. Rogers’s work at the hourly rate of $170.

               g.      Matt Mixon

     Plaintiff seeks an hourly rate of $250 for Matt Mixon, who was

admitted to the bar on October 13, 2006. Pl.’s Mot. for Summ. J. 6;

Adewusi Decl. ¶ 7. During the relevant time period, Mr. Mixon had

been admitted to the bar for less than five years. For the reasons

given above, Defendants properly reimbursed Plaintiff for Mr.

Mixon’s work at the relevant hourly rate of $170 under the DCPS

Guidelines.




                                    -12-
                 h.      Christopher N. Anwah

     Plaintiff’s papers are confusing as to why Christopher N.

Anwah is mentioned at all. Plaintiff has included Mr. Anwah’s name

and credentials, as if seeking fees for him, but her fee request

includes no entries relating to him. See Pl.’s Mot. for Summ. J. 8;

Adewusi Decl. ¶ 8. Consequently, Christopher N. Anwah and his

hourly rates are simply irrelevant to this litigation.

     B.     Specific Charges

     Defendants make four challenges to the reasonableness of

specific charges. Defendants claim that (1) certain clerical and

non-professional work should not be compensated at an attorney’s

rate, (2) charges for legal work performed far in advance of the

administrative       hearing   are   not    compensable,   (3)    certain    of

Plaintiff’s entries are too vague to merit compensation, and (4)

certain of Plaintiff’s entries are duplicates. See Defs.’ Opp’n 17-

21. Each will be considered individually.

            1.   “Clerical” and “Paralegal” Activities

     Defendants object to the attempt by Plaintiff’s counsel to

charge    attorney    rates    for   “various   tasks   that     are   clerical

functions not legal ones.” Defs.’ Opp’n 18. Defendants identify

eight entries as “clerical/administrative” or “non-professional.”

Defs.’ Opp’n Ex. B, at 3. For seven of these entries, which include

updating files and discussing the case with colleagues, Defendants

fail to provide a convincing explanation for why the relevant


                                     -13-
activities      should   be    considered    clerical.     Defs.’   Opp’n    18.

Defendants’ criticisms are of the “nit-picking” variety which this

Circuit has warned against. See Nat’l Ass’n of Concerned Veterans,

675 F.2d at 1337-38 (Tamm, J., concurring) (“Neither broadly based,

ill-aimed attacks, nor nit-picking claims by the Government should

be countenanced.”).

     As   to    one   entry,    Defendants    note      that   Plaintiff   seeks

reimbursement at an attorney’s rate for a quarter-hour spent faxing

a complaint. Defs.’ Opp’n 18. Because this task is purely clerical

in nature, Plaintiff should not be reimbursed for this quarter-hour

of work. Jackson v. District of Columbia, 603 F. Supp. 2d 92, 98

(D.D.C. 2009).

     Moreover, as noted above, Plaintiff has not met her burden of

demonstrating      the   reasonableness      of   her    charges.   Therefore,

Defendants properly denied reimbursement of all charges designated

as “clerical” or “paralegal.”

           2.      Charges Relating to Activities in Advance of the
                   Hearing

     Defendants next challenge certain costs on the ground that

those charges “have no temporal proximity to the ‘action’ or

‘proceeding’ on which the right to fees is based.” Defs.’ Opp’n 19.

Defendants argue that all charges for “activities dating from March

3, 2008, to July 16, 2008, for a due process complaint filed on

November 12, 2008,” should be disallowed. Id. Defendants offer no

reasoned defense for this cut-off.

                                     -14-
       In Lax v. District of Columbia, the court found that a year in

advance of a hearing “is an entirely reasonable window of time to

be engaging in productive work that will result in a favorable

administrative decision” based on a showing by the plaintiff that

each charge was tied to a particular hearing. Civ. No. 04-1940,

2006 WL 1980264, at *4 (D.D.C. July 12, 2006). Here, in light of

the generally insufficient nature of her records, Plaintiff has not

made    a   satisfactory     showing    that     each    charge   was   tied   to    a

particular hearing.10 In this context, Defendants properly denied

reimbursement of the charges designated as too far in advance of

the hearing.

             3.     “Vague” Charges

       Defendants    argue    that     entries    with    descriptions    such      as

“Telecon with mother” or “Prehearing conference with mother and

[redacted]” are too vague to determine whether they are reasonably

related to the Due Process Complaint. Defs.’ Opp’n 20; Defs.’ Opp’n

Ex. B, at 4.

       While it is clear that an invoice “need not present the exact

number of minutes spent nor the precise activity to which each hour

was devoted nor the specific attainments of each attorney,” Nat’l

Ass’n of Concerned Veterans, 675 F.2d at 1327 (quoting Copeland v.

Marshall, 641 F.2d 880, 891 (D.C. Cir. 1980)), Plaintiff has not



       10
       It is worth noting that Plaintiff has not even specified the
date her Due Process Hearing was held.

                                        -15-
met her burden of demonstrating the reasonableness of her charges

because of her failure to link attorneys with the work they

performed. Therefore, the Defendants properly denied reimbursement

of the charges designated as “vague.”

            4.    “Duplicate” Entries

     Finally,     Defendants   challenge    one     entry   as   “duplicated

elsewhere   in   the   invoice.”   Defs.’   Opp’n    21.    Plaintiff’s   fee

petition does contain two entries for the same day with precisely

the same description. Pl.’s Mot. for Summ. J. Ex. B, at 4. At the

very least, Plaintiff has not satisfied her burden of demonstrating

the reasonableness of this entry “by submitting an invoice that is

sufficiently detailed to ‘permit the District Court to make an

independent determination whether or not the hours claimed are

justified.’” Holbrook, 305 F. Supp. 2d at 45. Therefore, the

Defendants properly denied reimbursement of the charge designated

as “duplicate.”

     C.     Fee Cap

     Plaintiff has sought a total of $8,240.60 from Defendants. For

the reasons given above, Defendants properly limited this award to

$2,357.80. The Court need not, therefore, address the merits of

Defendants’ contention that Plaintiff’s fee petition is subject to

a $4000 fee cap. See Defs.’ Opp’n 22-23. However, the Court must

note that Plaintiff’s arguments on this topic exhibit the same lack

of care shown elsewhere in her papers. Plaintiff makes repeated


                                   -16-
reference to the “2007/2008 fiscal year.” Pl.’s Mot. 9; Pl.’s Reply

18.     There    is   no    such      thing    as    a   “2007/2008        fiscal

year”––Plaintiff’s terminology is simply wrong; there is either a

“2007   fiscal   year”     or   a   “2008   fiscal   year,”   and   they    cover

different periods of time. Moreover, Plaintiff fails to address the

substance of Defendants’ argument. Regardless, Plaintiff’s proper

reimbursement falls well below the $4000 fee cap.

IV.   CONCLUSION

      For the reasons set forth above, Plaintiffs’ Motion for

Summary Judgment is denied.




                                       /s/
April 26, 2011                        Gladys Kessler
                                      United States District Judge



Copies via ECF to all counsel of record




                                       -17-